Case 15-35358                 Doc 562           Filed 11/20/18 Entered 11/20/18 14:47:25                               Desc Main
                                                 Document     Page 1 of 12

                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                            EASTERN DIVISION

CASE NAME: LB Steel, LLC                                                                    CASE NO.        15-35358


                                         SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

                           For Month Ending          October 31, 2018


            BEGINNING BALANCE IN ALL ACCOUNTS, BOOK                                             $683,177

            RECEIPTS:
                           1.Receipts from operations                                       $     15,000
                           2.Transfers from Other Accounts                                  $          -


            DISBURSEMENTS:
                      3. Net Payroll:
                         a. Officers                                                        $          -
                         b. Others                                                          $          -

                           4. Taxes:
                              a. Federal Income Taxes                                       $          -
                              b. FICA Withholdings                                          $          -
                              c. Employee's withholdings                                    $          -
                              d. Employer's FICA                                            $          -
                              e. Federal Unemployment Taxes                                 $          -
                              f. State Income Tax                                           $          -
                              g. State Employee withholdings                                $          -
                              h. All other state taxes                                      $          -


                           5. Necessary Expenses:
                              a. Rent or mortgage payment(s)                                $          -
                              b. Utilities                                                  $          -
                              c. Insurance                                                  $          -
                              d. Merchandise bought for manufacture or sale                 $          -
                              e. Plant Operations                                           $          -
                              f. G&A Office                                                 $        916
                              g. Benefits                                                   $          -
                              h. Property Taxes                                             $          -
                              i. Professional Fees                                          $    198,358
                              j. Loan & Interest                                            $          -

            TOTAL DISBURSEMENTS (before transfers)                            $   199,275
                Transfers to Other Accounts                                   $         -
            TOTAL DISBURSEMENTS (including transfers)                         $   199,275

            NET RECEIPTS (DISBURSEMENTS) FOR THE CURRENT PERIOD                             $   (184,275)

            ENDING CASH, BOOK                                                               $    498,903

            OUTSTANDING CHECKS, CURRENT MONTH                                               $    208,596
            DEPOSITS IN TRANSIT                                                             $    (45,670)
            ENDING CASH, BANK                                                               $    661,829

            ENDING BALANCE IN MB Financial - 1961                                           $    661,829

            ENDING BALANCE IN MB Financial - 1996                                           $          -

            ENDING BALANCE IN MB Financial - 1988                                           $          -

            ENDING BALANCE IN MB Financial - 3069                                           $          -

               ENDING BALANCE IN ALL ACCOUNTS                                               $    661,829
                                                        OPERATING REPORT Page 1
          Case 15-35358                      Doc 562                Filed 11/20/18 Entered 11/20/18 14:47:25                   Desc Main
                                                                     Document     Page 2 of 12



                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                  EASTERN DIVISION

CASE NAME: LB Steel, LLC                                                                         CASE NO.     15-35358


                                                                    RECEIPTS LISTING

                             For Month Ending         October 31, 2018


            Bank:                      MB Financial

            Location:                  Chicago, IL

            Account Name:              LB Steel

            Account No:                xxxxxx1961

            DATE RECEIVED:                            DESCRIPTION                                             AMOUNT

                10/31/2018                            Preference Settlement - Stainless Shapes                $    15,000.00




                                                                                                 TOTAL:       $      15,000




            Receipts may be identified by major categories. It is not necessary to list each transaction
            separately by name of customer or invoice number. You must, however, create a separate list for
            each bank account to which receipts were deposited during the month.


                                                               OPERATING REPORT Page 2A
         Case 15-35358                   Doc 562              Filed 11/20/18 Entered 11/20/18 14:47:25                 Desc Main
                                                               Document     Page 3 of 12



                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                  EASTERN DIVISION

CASE NAME: LB Steel, LLC                                                                    CASE NO.   15-35358


                                                                DISBURSEMENTS LISTING

                            For Month Ending          October 31, 2018


            Bank:                      MB Financial

            Location:                  Chicago, IL

            Account Name:              LB Steel

            Account No:                xxxxxx1961

            DATE DISBURSED             CHECK NO.                  DESCRIPTION                              AMOUNT


            See attached list of Disbursements                                                         $     199,275




                                                                                            TOTAL:     $     199,275




            You must create a separate list for each bank account from which disbursements were made
            during the month.




                                                              OPERATING REPORT Page 3A
       Case 15-35358        Doc 562       Filed 11/20/18 Entered 11/20/18 14:47:25   Desc Main
                                           Document     Page 4 of 12

LB Steel, LLC
OPERATING ACCOUNT DISBURSEMENTS
October, 2018

DATE        CHECK# PAYEE                                    CATEGORY                         AMOUNT

 10/19/2018 ACH        MB Financial                       G&A Office                 $            266.44
 10/23/2018   123923   Development Specialities           Professional Fees          $         36,729.60
 10/23/2018   123924   Duane Morris                       Professional Fees          $         47,268.00
 10/23/2018   123925   Nisen & Elliot                     Professional Fees          $            901.60
 10/23/2018   123926   Perkins Coie                       Professional Fees          $        113,458.89
 10/23/2018   123927   United States Trustee              G&A Office                 $            650.00




                                                                                         $    199,274.53




                                              OPERATING REPORT 3B
         Case 15-35358                  Doc 562            Filed 11/20/18 Entered 11/20/18 14:47:25                                           Desc Main
                                                            Document     Page 5 of 12



                                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                      EASTERN DIVISION

CASE NAME: LB Steel, LLC                                                                              CASE NO.          15-35358

                                            For Month Ending             October 31, 2018


            STATEMENT OF INVENTORY

                             Beginning inventory                                                                        $                 -

                             Change in inventory                                                                        $                 -

                             Ending inventory                                                                           $                 -




            PAYROLL INFORMATION STATEMENT

            Gross payroll for this period                                                                               $                 -

            Payroll taxes due but unpaid                                                                                $                 -

            The Debtor uses ADP, a third party processor, for the preparation of payroll and payroll tax submissions.
            Taxes are withdrawn by ADP from the Debtor's accounts prior to payroll pay-dates. Thus all payroll
            taxes are paid by the debtor each pay period, with no lag.


                             STATUS OF PAYMENTS TO SECURED CREDITORS AND LESSORS

            Name of                         Date regular                  Amount of      Number of                           Amount of
            Creditor/                       payment                         Regular       Payments                           Payments
            Lessor                          is due                         Payment      Delinquent*                         Delinquent*




                                                                                                      TOTAL:            $                 -

            (1) Amounts can vary due to days in the period, fees, etc.

            * Include only post-petition payments.




                                                     OPERATING REPORT Page 4
          Case 15-35358                      Doc 562                   Filed 11/20/18 Entered 11/20/18 14:47:25                                Desc Main
                                                                        Document     Page 6 of 12



                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                                   EASTERN DIVISION

CASE NAME:     LB Steel, LLC                                                                                CASE NO.        15-35358

                                                   For Month Ending                October 31, 2018


               STATEMENT OF AGED RECEIVABLES

               ACCOUNTS RECEIVABLE

                                    Beginning of month balance                                                              $          -

                                    Add: sales on account                                                                   $          -

                                    Less: intercompany offsets/sale of AR                                                   $          -

                                    Less: collections                                                                       $          -

                                    End of month balance                                                                    $          -


                     0 - 30                             31 - 60                      Over 60                    Over 90                    End of Month
                     Days                                Days                         Days                       Days                             TOTAL

                               $0                                 $0                        $0                    $0                                $0


Balances include both third party and intercompany receivables.




               STATEMENT OF ACCOUNTS PAYABLE (POST-PETITION)

                                    Beginning of month balance                                                              $          -

                                    Add: credit extended                                                                    $          -

                                    Less: payments on account                                                               $          -

                                    End of month balance                                                                    $          -




                          0 - 30                            31 - 60                      61 - 90                  Over 90                  End of Month
                           Days                               Days                         Days                      Days                         TOTAL




TOTAL           $               -                                                                                                          $         -




               ITEMIZE ALL POST-PETITION PAYABLES OVER 30 DAYS OLD ON A SEPARATE SCHEDULE AND FILE WITH THIS REPORT

                                                                              OPERATING REPORT Page 5
          Case 15-35358                  Doc 562             Filed 11/20/18 Entered 11/20/18 14:47:25                          Desc Main
                                                              Document     Page 7 of 12



                                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                       EASTERN DIVISION

CASE NAME: LB Steel, LLC                                                                                 CASE NO.   15-35358

                                              For Month Ending             October 31, 2018


                                                                       TAX QUESTIONNAIRE

              Debtors in possession and trustees are required to pay all taxes incurred after the filing of
their Chapter 11 petition on an as due basis. Please indicate whether the following post petition
taxes or withholdings have been paid currently.

              1.               Federal Income Taxes                        Yes ( x )     No ( )

              2.               FICA withholdings                           Yes ( x )     No ( )

              3.               Employee's withholdings                     Yes ( x )     No ( )

              4.               Employer's FICA                             Yes ( x )     No ( )

              5.               Federal Unemployment Taxes                  Yes ( x )     No ( )

              6.               State Income Taxes                          Yes ( x )     No ( )

              7.               State Employee withholdings                 Yes ( x )     No ( )

              8.               All other State Taxes                       Yes ( x )     No ( )

              If any of the above have not been paid, state below the tax not paid, the amounts past due and
  the date of the last payment.




                                                                    OPERATING REPORT Page 6
Case 15-35358   Doc 562   Filed 11/20/18 Entered 11/20/18 14:47:25   Desc Main
                           Document     Page 8 of 12




                              OPERATING REPORT Page 7
   Case 15-35358                  Doc 562            Filed 11/20/18 Entered 11/20/18 14:47:25                                           Desc Main
                                                      Document     Page 9 of 12

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION

CASE NAME: LB Steel, LLC                                                                                     CASE NO.        15-35358

                                                   For Month Ending            October 31, 2018


                                                             INSURANCE QUESTIONNAIRE

                 Debtors in possession and trustees are required to maintain appropriate insurance on property of
            the estate to avoid risk to the estate or to the public. See 11 U.S.C. §§ 1107(a) and 1112(b)(4)(C).

                 1. For each policy of insurance maintained by the debtor in possession as of the Petition Date,
                 state the following (provide certificates of insurance for each policy if not already provided ):

            Carrier            Policy No.          Coverage Type               Policy Expiration Date        Cancellation Date, if
                                                                                                             applicable*

                      NOT APPLICABLE




            *if a policy was cancelled for any reason during the reporting period, Identify the reason for cancellation
            (i.e. , non-payment, sale of asset, abandonment, etc.).




                 2. Have all required insurance premium payments during the reporting period been made?
                 If not, identify the policy for which premiums have not been paid, the amount due, and reason for
                 non-payment (attach separate sheet if necessary).
                N/A



                 3. Has the debtor/trustee received notice from any insurer during the reporting period that a
                 policy of insurance is subject to cancellation or non-renewal? If so, identify the carrier, coverage
                 type and basis for potential cancellation or non-renewal (attach separate sheet if necessary).

                N/A




                                                             OPERATING REPORT Page 8
Case 15-35358   Doc 562   Filed 11/20/18 Entered 11/20/18 14:47:25   Desc Main
                          Document      Page 10 of 12
 Case 15-35358           Doc 562       Filed 11/20/18 Entered 11/20/18 14:47:25                     Desc Main
                                       Document      Page 11 of 12


                                      CERTIFICATE OF SERVICE

        David J. Gold, an attorney, certifies that on November 20, 2018, he caused the foregoing
Summary of Cash Receipts and Cash Disbursements for Month Ending October 31, 2018, to be
filed electronically with the Court and served via operation of the Court’s electronic filing
system to the ECF registered parties listed below and as otherwise indicated on the subsequent
service list below.

Via ECF Notification:

David A Agay on behalf of Interested Party LB Industries, Inc.
dagay@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com; mgupta@mcdonaldhopkins.com;
bkfilings@mcdonaldhopkins.com

Jeffrey E Altshul on behalf of Creditors CenterPoint Energy Services, Inc., FirstEnergy Solutions Corp., Creditor
Ohio Edison Company, Creditor Westar Energy, Inc.
jaltshul@carlsondash.com, kidstein@carlsondash.com

Kurt M. Carlson on behalf of Creditors CenterPoint Energy Services, Inc., FirstEnergy Solutions Corp., Creditor
Ohio Edison Company, Creditor Westar Energy, Inc.
kcarlson@carlsondash.com, knoonan@carlsondash.com; bmurzanski@carlsondash.com

Barry A Chatz on behalf of Creditor MB Financial Bank, N.A.
bachatz@arnstein.com, jbmedziak@arnstein.com

William D Cherny on behalf of Creditor Stainless Shapes, Inc.
bill@chernylaw.com

Rosanne Ciambrone on behalf of Creditor Committee The Official Committee of Unsecured Creditors'
rciambrone@duanemorris.com, jkahane@duanemorris.com; rpdarke@duanemorris.com

William Cross on behalf of Creditor Walsh Construction Company
wcross@fslegal.com

Michael K Desmond on behalf of Creditor Walsh Construction Company
mdesmond@fslegal.com, dorisbay@fslegal.com

Joshua A Gadharf on behalf of Interested Party LB Industries, Inc.
jgadharf@mcdonaldhopkins.com, mhdocket@mcdonaldhopkins.com

David J. Gold on behalf of Debtor LB Steel, LLC
dgold@perkinscoie.com, jmatamoros@perkinscoie.com, ecf-f3d8ba2b0968@ecf.pacerpro.com

David A. Golin on behalf of Creditor MB Financial Bank, N.A.
dagolin@arnstein.com, mgonzalez@arnstein.com

Emily S. Gottlieb on behalf of Claims/Noticing Agent Garden City Group, LLC
emily_gottlieb@gardencitygroup.com, paul.kinealy@gardencitygroup.com;PACERTeam@gardencitygroup.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov
 Case 15-35358          Doc 562       Filed 11/20/18 Entered 11/20/18 14:47:25                   Desc Main
                                      Document      Page 12 of 12


Kevin H Morse on behalf of Creditor MB Financial Bank, N.A.
khmorse@arnstein.com

John S Mrowiec on behalf of Creditor Conway & Mrowiec
jsm@cmcontractors.com

Matthew A Olins on behalf of Creditor Committee The Official Committee of Unsecured Creditors
maolins@duanemorris.com

John R Weiss on behalf of Creditor Committee The Official Committee of Unsecured Creditors
jrweiss@duanemorris.com

Keri L Wintle on behalf of Creditor Committee The Official Committee of Unsecured Creditors
klwintle@duanemorris.com

Samuel C. Wisotzkey on behalf of Creditor Scot Forge Company
swisotzkey@kmksc.com, kmksc@kmksc.com

Stephen A Yokich on behalf of Creditor United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International
efile@dbb-law.com, syokich@dbb-law.com


Served as indicated:
Name                                  Party Type          Fax No. or Email                     Type of Service

Office of the U.S. Trustee            U.S. Trustee        Roman.L.Sukley@usdoj.gov             ECF and Email
Attn Roman Sukley
219 S Dearborn St, Room 873
Chicago, IL 60604

Russell R. Johnson III                Rule 2002 -         russj4478@aol.com                    Email, per consent
John M. Craig                         Attorneys for
Russell R. Johnson III, PLC           CenterPoint
2258 Wheatlands Dr.                   Energy, et al.
Manakin-Sabot, VA 23103
